





    cfoofferletterfinalimage1a01.gif [cfoofferletterfinalimage1a01.gif]


155 5th Street
San Francisco, CA 94103


CONFIDENTIAL INFORMATION


August 7, 2019


Charles (Lanny) Baker
10 Rancho Diablo Road
Lafayette, CA 94549


Re: Employment Offer Letter


Dear Lanny,


It is my pleasure to offer you a position at Eventbrite, Inc. (“Company”),
coming on board to assume a primary role in building our business. The details
of this offer are as follows:
                 
Position:
Chief Financial Officer


Reporting To:
Chief Executive Officer
 
 
Base Salary:                
$375,000 USD per annum


Equity Award Value
         
$10,000,000 USD

Start Date:     September 3, 2019
    
This offer is contingent upon reference checks, background checks, clearance of
any conflicts of interest, your execution of the Proprietary Information and
Invention Assignment Agreement, and your eligibility to work in the United
States. The terms of your new position with the Company are as set forth below:


1.    Position. We are very pleased to offer you the position set forth above
under “Position” reporting directly to the position set forth above under
“Reporting To.”


2.    Start Date. Subject to fulfillment of the conditions imposed by this
letter agreement, you will commence this new position with the Company on the
above start date.


3.    Proof of Right to Work. For purposes of federal immigration law, you will
be required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your start date, or your
employment relationship with us may be terminated.






1

--------------------------------------------------------------------------------







    
4.    Compensation.


(a) Base Salary. If you accept this offer, you will receive the base salary
listed above, which will be payable in semi-monthly installments on our regular
paydays, as in effect from time to time, net of all applicable withholding taxes
and deductions.
    
(b) Bonus. You will be eligible to participate in the Company’s Executive Bonus
Plan as approved by the Company’s Board of Directors for 2020.     


(c) Benefits. As an employee of the Company, you will be eligible for company
benefits as in effect from time to time in accordance with our policies for
similarly situated employees.


5.    Equity Compensation. In connection with the commencement of your
employment, the Company will recommend that its board of directors (or a
committee thereof) grant you restricted stock units with a value of $5,000,000
(the "RSUs"), where such value will be converted into a number of restricted
stock units based on the average closing market price of the Company’s Class A
common stock over the 30-day period ending on the last day of the month
immediately prior to the month of the grant date. If granted, the RSUs will vest
according to a four-year vesting schedule, with 25% of the RSUs vesting at
approximately the end of your first year of employment, and the remaining RSUs
vesting over the following three years. The Company will also recommend that its
board of directors (or a committee thereof) grant you an option to purchase
shares of Eventbrite’s Class A common stock (the "Option"), with a value of
$5,000,000, where such value will be converted into shares based on the grant
date "fair value" as determined in accordance with standard accounting
assumptions (i.e., the black-scholes value). If granted, the Options will vest
according to a four-year vesting schedule, with 25% of the Options vesting at
approximately the end of your first year of employment, and the remaining
Options vesting over the following three years.


The equity compensation shall be governed by the terms and conditions of the
Company’s 2018 Stock Option and Incentive Plan, as amended (“Plan”) and the
Company’s Restricted Stock Unit and Stock Options Agreements (collectively
referred to herein as “RSU and Option Agreements”). A copy of the Plan and the
form of the RSU and Option Agreements are available for your review. The shares
underlying the RSUs and Option issued upon the settlement of the award will be
subject to various rights, restrictions and obligations, as provided in the Plan
and the RSU and Option Agreements.


6.    Proprietary Information and Invention Assignment Agreement. Your
acceptance of this offer and commencement of employment with the Company is
contingent upon your execution of the Company’s “Proprietary Information and
Invention Assignment Agreement,” signed copies of which must be delivered to an
officer of the Company prior to or on your start date.


7.    Conflicts of Interest. Your employment pursuant to this offer is
contingent upon you having disclosed to the Company any potential conflicts of
interest between your past employment and future duties with the Company. By
accepting this offer of employment, you are certifying that (i) you are not
aware of any impediment to loyal and conscientious employment with the Company,
(ii) you have not engaged in any conduct or entered into any agreement that
would disqualify you from employment with the Company or in any way restrict
your employment with the Company, and (iii) neither your employment with the
Company nor the discharge of your employment duties will violate any agreement
that you have executed with a third party.






2

--------------------------------------------------------------------------------







You agree to the best of your ability and experience that you will at all times
loyally and conscientiously perform all of the duties and obligations required
of and from you in connection with your employment with the Company, and to the
reasonable satisfaction of the Company. During the term of your employment, you
further agree that you will devote all of your business time and attention to
the business of the Company, the Company will be entitled to all of the benefits
and profits arising from or incident to all such work services and advice and
you will not render commercial or professional services of any nature to any
person or organization, whether or not for compensation, without the prior
written consent of the Company’s Chief Executive Officer. By way of
illustration, but not limitation, you may not accept or perform work of a nature
that conflicts or competes in any way with the business, products or services of
the Company, or causes you or has potential to cause you to be disloyal. Nothing
in this letter agreement will prevent you from accepting speaking or
presentation engagements in exchange for honoraria or from serving on boards of
charitable organizations, provided such efforts are not inconsistent with the
above principles.


8.    At-Will Employment. Notwithstanding any other provision of this letter
agreement to the contrary, your employment with the Company will be on an “at
will” basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason, with or without cause. No
employee or representative of the Company, other than the Chief Executive
Officer has the authority to alter the at-will nature of your employment
relationship. The Chief Executive Officer can only do so in a written employment
agreement that is signed by both the Chief Executive Officer and yourself.


We are delighted to extend you this offer until 5 pm PST on August 16, 2019 and
look forward to working with you. To indicate your acceptance of the Company’s
offer, please sign and date this letter agreement in the space provided below
and return it to me, along with a signed and dated copy of the Proprietary
Information and Invention Assignment Agreement.


This letter, together with the Proprietary Information and Invention Assignment
Agreement, sets forth the terms of your employment with the Company and
supersedes any prior representations or agreements, whether written or oral.
This letter may not be modified or amended except by a written agreement, signed
by the Company and by you.


If you have any questions about this offer, please call me. We look forward to a
favorable reply and to a rewarding and productive association with you.


Sincerely,
cfoofferletterfinalimage2a01.gif [cfoofferletterfinalimage2a01.gif]
Julia Hartz, CEO




Agreed and Accepted:


_/s/ Charles Baker______________ ____August 8, 2019_____
         Date
                            






3

--------------------------------------------------------------------------------







Enclosures: Proprietary Information and Invention Assignment Agreement;
Arbitration Agreement




4

--------------------------------------------------------------------------------









PROPRIETARY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT


This Agreement is effective as of the commencement of my employment with
Eventbrite, Inc., its subsidiaries and/or affiliates (all of the foregoing
together with their successors and assigns being referred to collectively herein
as the “Company”) and is intended to formalize in writing certain understandings
and procedures that have been in effect since the time I was initially employed
by the Company. In return for my new or continued employment by the Company, I
acknowledge and agree that:
1.Period of Employment. As used herein, the period of my employment (as well as
the definition of “employment,” “employed,” and words of similar import as used
in this Agreement) includes any time in which I may be or have been rendering
services to the Company or retained by the Company, including as an intern,
consultant or independent contractor.
2.Information Systems. I recognize and agree that I have no expectation of
privacy with respect to the Company’s telecommunications, networking or
information processing systems (including, without limitation, stored computer
files, email messages and voice messages) and that my activity and any files or
messages on or using any of those systems may be monitored at any time without
notice.
3.Proprietary Information. I understand that “Proprietary Information” means
information the Company has or will develop, acquire, create, compile, discover
or own, that has value in or to the Company’s business, which is not generally
known and which the Company wishes to maintain as confidential. Proprietary
Information includes both information disclosed by the Company to me, and
information developed or learned by me during the course of my employment with
the Company. Proprietary Information also includes all information of which the
unauthorized disclosure could be detrimental to the interests of the Company,
whether or not such information is identified as Proprietary Information.
By way of illustration, but not limitation, Proprietary Information includes any
and all Company Inventions (as defined below), technical and non-technical
information including patent, copyright and trade secret, techniques, sketches,
drawings, models, inventions, know-how, processes, apparatus, equipment,
algorithms, software programs, software source documents, and formulae related
to the current, future and proposed products and services of the Company, and
includes, without limitation, its respective information concerning research,
experimental work, development, design details and specifications, engineering,
financial information, procurement requirements, purchasing, manufacturing,
customer lists and identities (including but not limited to customers of the
Company on which I called or with which I may become acquainted during the term
of my employment), business forecasts, sales and merchandising, marketing plans
and information, and information regarding other employees. I understand nothing
in this Agreement is intended to limit employees’ rights to discuss the terms,
wages, or working conditions of their employment, as protected by applicable
law.


4.Nondisclosure of Proprietary Information. All Proprietary Information is the
sole property of the Company, its assigns, and/or third parties who provided it
to the Company, as applicable, and the Company, such assigns and/or such third
parties, as applicable, shall be the sole owner of all patents, copyrights,
works, trade secrets and other rights in connection therewith. I hereby assign
to the Company any rights I may have or acquire in such Proprietary Information.
At all times, both during my employment by the Company and after its
termination, I will keep in strict confidence and trust all Proprietary
Information, and I will not use or disclose any Proprietary Information or
anything directly relating to it without the written consent of the Company,
except as may be necessary in the ordinary course of performing my duties as an
employee of the Company. Notwithstanding the foregoing, it is understood that:
(a) this Agreement does




5

--------------------------------------------------------------------------------







not restrict my use of information which is generally known in the trade or
industry not as a result of a breach of this Agreement and my own skill,
knowledge, know-how and experience to whatever extent and in whatever way I wish
(but, for clarity, the foregoing does not grant me a license to any Company
intellectual property); and (b) I may make disclosures of Proprietary
Information that are specifically required by law or court order, provided that
I have used diligent efforts to limit disclosure and to obtain confidential
treatment or a protective order and have notified the Company of such
proceedings giving it an adequate chance to do the same. I understand my
unauthorized use or disclosure of Company Proprietary Information during my
employment may lead to disciplinary action, up to and including immediate
termination and legal action by Company. I also understand my obligations under
this Section 4 shall continue after termination of my employment.
5.Return of Materials. Upon termination of my employment, or at the request of
the Company from time to time before termination, I will deliver to the Company
all Company property, including but not limited to devices and equipment.
6.Inventions. As used in this Agreement, the term “Inventions” means any and all
new or useful art, discovery, improvement, technical development, or invention
whether or not patentable, know-how, designs, works of authorship, mask works,
trademarks, formulae, processes, manufacturing techniques, trade secrets, ideas,
artwork, software or other copyrightable or patentable works. To the extent
allowed by applicable law, for purposes of this Agreement, the term “Inventions”
(and the assignments and licenses under Section 8 below) shall include (and I
hereby expressly waive) all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively “Moral
Rights”). To the extent I retain any such Moral Rights under applicable law, I
hereby ratify and consent to any action that may be taken with respect to such
Moral Rights by or authorized by the Company and agree not to assert any Moral
Rights with respect thereto. I will confirm any such ratifications, consents and
agreements from time to time as requested by the Company.
7.Disclosure of Prior Inventions. I have identified on Attachment A (“Prior
Inventions”) attached hereto all Inventions relating in any way to the Company’s
business or proposed business which were made by me prior to my employment with
the Company (“Prior Inventions”), and I represent that such list is complete. I
represent that I have no rights in any such Inventions other than those Prior
Inventions specified in Attachment A (“Prior Inventions”). If there is no such
list on Attachment A (“Prior Inventions”), I represent that I have made no such
Prior Inventions at the time of signing this Agreement.
8.Ownership of Company Inventions; License of Prior Inventions. I hereby agree
promptly to disclose and describe to the Company, and I hereby assign and agree
to assign to the Company or its designee, my entire right, title, and interest
(including patent rights, copyrights, trade secret rights, mask work rights, sui
generis database rights and all other intellectual property rights of any sort
throughout the world) in and to all Inventions and any associated intellectual
property rights which I may solely or jointly conceive, develop or reduce to
practice during the period of my employment with the Company, whether prior to
or following the execution of this Agreement, to and only to the fullest extent
allowed by applicable law, including California Labor Code Section 2870
(“Company Inventions”). I agree to grant the Company or its designees a
non-exclusive, royalty free, perpetual, irrevocable, transferable, sublicensable
(with rights to sublicense through multiple tiers of distribution), worldwide
license to practice all applicable patent, copyright and other intellectual
property rights and confidential information relating to any Prior Inventions
which I incorporate, or permit to be incorporated, in any Company Inventions,
products or services, or which is necessary for the use, reproduction,
distribution or other exploitation of any Company Inventions. Notwithstanding
the foregoing, I agree that I will not incorporate, or permit to be
incorporated, such Prior Inventions in any Company Inventions, products or
services without Company’s prior written consent.




6

--------------------------------------------------------------------------------







9.Cooperation in Perfecting Rights to Inventions.
(a)    I agree to perform, during and after my employment, all acts deemed
necessary or desirable by the Company to permit and assist it, at its expense,
in obtaining, perfecting, maintaining, defending and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Inventions
hereby assigned or licensed to the Company. Such acts may include, but are not
limited to, execution of documents and assistance or cooperation in the
registration and enforcement of applicable patents, copyrights, mask works or
other legal proceedings.
(b)    In the event the Company is unable for any reason to secure my signature
to any document required to apply for or execute any patent, copyright, mask
work or other applications with respect to any Inventions (including
improvements, renewals, extensions, continuations, divisions or continuations in
part thereof), I hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as my agents and attorneys-in-fact to act
for and on my behalf and instead of me, to execute and file any such application
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights, mask works or other rights with the same legal
force and effect as if executed by me.
10.No Violation of Rights of Third Parties. My performance of all the terms of
this Agreement and as an employee of the Company do not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior to my employment with the Company, and I will not disclose
to the Company, use in the course of my employment, or induce the Company to
use, any confidential or proprietary information or material belonging to any
previous employer or others. I am not a party to any other agreement, whether
written or oral, that will interfere with my full compliance with this
Agreement. I agree not to enter into any agreement, whether written or oral,
that will interfere with my full compliance with this Agreement.
11.Survival. This Agreement (a) shall survive my employment by the Company,
(b) does not in any way restrict my right or the right of the Company to
terminate my employment at any time, for any reason or for no reason, (c) inures
to the benefit of successors and assigns of the Company, and (d) is binding upon
my heirs and legal representatives.
12.Nonassignable Inventions. Notwithstanding any provision of this Agreement to
the contrary, this Agreement does not apply to any Invention that qualifies
fully as a nonassignable Invention under the provisions of Section 2870 of the
California Labor Code (which is attached hereto as Attachment B), and I
acknowledge that I have received and reviewed such provisions of the California
Labor Code. However, I agree to disclose promptly in writing to the Company all
Inventions made or conceived by me during the term of my employment, whether or
not I believe such Inventions are subject to this Agreement, to permit a
determination by the Company as to whether or not the Inventions should be the
property of Company. Any such information will be received in confidence by the
Company.
13.No Solicitation of Employees. During the term of my employment with the
Company and for a period of twelve (12) months thereafter, I will not directly
or indirectly solicit, induce, recruit or encourage any of the Company’s
employees or consultants to terminate their relationship with the Company, or
attempt to solicit, induce, recruit, encourage or take away employees or
consultants of the Company, either for myself or for any other person or entity.
14.No Competition. I agree that during the term of my employment with the
Company (whether or not during business hours), I will not engage in any
activity that is in any way competitive with the business or demonstrably
anticipated business of the Company, assist any other person or organization in
competing




7

--------------------------------------------------------------------------------







with any business or demonstrably anticipated business of the Company, or engage
in any other activities that conflict with my obligations to the Company.
15.No Solicitation of Customers. I agree that for a period of twelve (12) months
following my employment with the Company, I will not use any Proprietary
Information of the Company to negatively influence any of the Company’s clients
or customers from purchasing Company products or services, or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly to direct any purchase of products and/or services to any
person, firm, corporation, institution or other entity in competition with the
business of the Company.
16.Communication to Future Employers. Without disclosing any Proprietary
Information, I agree to communicate my obligations under this Agreement to any
future employer or potential employer. The Company is entitled to communicate my
obligations under this Agreement to any such future employer or potential
employer.
17.Termination Certification. Upon termination of my employment with the
Company, I agree to immediately sign and deliver to the Company the “Termination
Certification” attached hereto as Exhibit C. I also agree to keep the Company
advised of my home and business address for a period of three (3) years after
termination of my employment with the Company, so that the Company can contact
me regarding my continuing obligations provided for in this Agreement.
18.Injunctive Relief. A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to the Company for which
there will be no adequate remedy at law, and the Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate) and without
any requirement to post a bond.
19.Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notice shall be sent to the addresses set forth below
or such other address as either party may specify in writing in accordance with
this section.
20.Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents.
21.Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, such illegal, invalid or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required so that this Agreement shall otherwise remain in full
force and effect and enforceable in accordance with its terms.
22.Waiver; Delay. The waiver by the Company of a breach of any provision of this
Agreement by me shall not operate or be construed as a waiver of any other or
subsequent breach by me. No delay by the Company in enforcing any of its rights
or remedies upon a breach of any provision of this Agreement shall be construed
as a waiver of such breach.
23.Assignment. This Agreement is fully assignable by the Company, but any
purported assignment of rights or delegation of duties under this Agreement by
me is void and of no force and effect.




8

--------------------------------------------------------------------------------







24.Entire Agreement. This Agreement, together with my offer letter agreement to
which this Agreement was attached, represents my entire understanding with the
Company with respect to the subject matter of this Agreement and supersedes all
previous understandings, written or oral. This Agreement may be amended or
modified only with the written consent of both an authorized officer of the
Company and me. No oral waiver, amendment or modification shall be effective
under any circumstances whatsoever.
25.At-Will Employment. I understand and acknowledge that my employment with the
Company is for no specified term and constitutes “at-will” employment. I also
understand that any representation to the contrary is unauthorized and not valid
unless in writing and signed by the CEO of the Company. Accordingly, I
acknowledge that my employment relationship may be terminated at any time, with
or without good cause or for any or no cause, at my option or at the option of
the Company, with or without notice. I further acknowledge that the Company may
modify job titles, salaries, and benefits from time to time as it deems
necessary.


I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.




Accepted and Agreed:


Eventbrite
155 5th Street
San Francisco, CA 94103
 


By:
                  cfoofferletterfinalimage2a01.gif
[cfoofferletterfinalimage2a01.gif]
   






Julia Hartz, CEO
Title: Chief Executive Officer








By:___/s/Charles Baker____________________


Name: __Charles Baker_____________________


Address:________________________________


Dated: ___August 8, 2019___________________















9

--------------------------------------------------------------------------------









Attachment A


PRIOR INVENTIONS






N/A
































__CB____
Employee
Initials








10

--------------------------------------------------------------------------------









Attachment B


California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.
(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
(2)    Result from any work performed by the employee for his employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.










11